Citation Nr: 0606799	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-20 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from October 1983 to March 
1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO in January 2006.  

Because the hearing loss claim involves a request for a 
higher initial evaluation following the initial grant of 
service connection, the Board has characterized his issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (separating initial rating claims from 
subsequent claims for increased ratings).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

The Board's review of the claims file reveals that additional 
evidence has been added since the issuance of the statement 
of the case (SOC) in April 2004.  This evidence includes an 
uninterpreted graphic representation of private audiometric 
data in November 2004, which the Board is unable interpret.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (Board may 
not interpret graphical representations of audiometric data).  
This report does not otherwise conform to VA's requirements 
for evaluating hearing impairment, in that it is devoid of a 
controlled speech discrimination test (Maryland CNC) and does 
not appear to have been performed by a State-licensed 
audiologist.

The veteran underwent subsequent VA audiological examination 
in February 2005.  That report likewise does not provide the 
information necessary to rate the veteran's hearing loss 
disability in accordance with 38 C.F.R. § 4.85 (2005).  For 
example, the examiner derived speech discrimination results 
using the NU-6 word recognition test, and not the Maryland 
CNC speech discrimination test.  In addition, pure tone 
threshold averages (i.e., the sum of pure tone thresholds at 
1000, 2000, 3000, and 4000 Hertz, divided by four) were not 
reported by the examiner.  

Even so, the Board notes that the last audiology examination, 
adequate for rating purposes, was performed through QTC 
Medical Services (QTC) in 2003, two years before.  Comparison 
between the recent 2005 VA examination and the 2003 QTC 
examination appears to suggest an increase in bilateral 
hearing loss.  In view of the fortegoing, another examination 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim for a higher rating for 
hearing loss.  

Also at his January 2006 Travel Board hearing, the veteran 
testified that he was currently unemployed because of 
difficulty communicating as a result of his hearing loss.  
The SOC made brief reference to extra-schedular 
consideration, but did not provide the veteran with notice of 
the provisions of 38 C.F.R. § 3.321.  Therefore, on remand, 
the RO should specifically determine whether the criteria for 
an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
are met, and thus whether this matter warrants referral to 
the Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service.

Moreover, none of the RO's post November 2000 correspondence 
to the veteran fully addresses the VCAA notice and duty to 
assist provisions as they pertain to the increased rating 
claim currently on appeal.  He has not been provided a letter 
describing the evidence he should provide, what evidence VA 
would obtain, and how VA would assist in his claim.  
Therefore, he must be apprised of all of the applicable 
provisions of the VCAA including what evidence would 
substantiate his specific claim and the division of 
responsibility for obtaining specific substantiating 
evidence.  See, e.g., 38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action for the hearing loss 
claim as required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2005).  Compliance 
requires that the veteran be notified of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate an increased rating claim.  
The letter should inform the veteran of 
which portion of the information and 
evidence is to be provided by the veteran 
and which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (see also Quartuccio, supra), 
they should be given the opportunity to 
respond. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have provided 
recent treatment for hearing loss.  The RO 
should take appropriate steps to obtain 
any pertinent evidence and information 
identified but not yet provided by the 
veteran, to include records of private 
medical treatment, if the veteran has 
provided sufficiently detailed information 
to make such requests feasible.  After the 
veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

3.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The veteran should be 
asked to furnish employment records 
verifying that he experiences marked 
interference with employment, or that he 
has had frequent periods of 
hospitalization due to his hearing loss.  
This evidence may include records 
pertaining to lost time or sick leave used 
due to hearing loss, any correspondence 
from an employer that would verify his 
contentions, or medical records showing 
periods of hospitalization.

4.  Thereafter, the veteran should be 
referred for a VA examination to determine 
the current severity of his service-
connected hearing loss.  The claims folder 
must be made available to the examiner(s) 
in conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

a.  The audiologist should provide 
numeric interpretation of any hearing 
tests/audiograms conducted.  The 
audiologist should also set forth 
numeric values for the pure tone 
thresholds at 1000, 2000, 3000, and 4000 
Hertz; and then provide the average pure 
tone threshold for these four 
frequencies.  The reported numeric 
values and speech recognition scores 
(Maryland CNC test) must be in 
conformity with the requirements of 38 
C.F.R. § 4.85.

b.  The examiner should then provide an 
opinion as to the effect the veteran's 
hearing loss has on his ability to work.  
In doing so, the examiner should opine 
as to whether, without regard to the 
veteran's age or the impact of any non-
service-connected disabilities, it is at 
least as likely as not that his hearing 
loss, either alone or in the aggregate, 
renders him unable to secure or follow a 
substantially gainful occupation.

c.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale

5.  The RO should then readjudicate the 
claim for increased rating for hearing 
loss by evaluating all evidence obtained 
after the April 2004 SOC was issued.  The 
RO should consider whether referral under 
38 C.F.R. § 3.321(b)(1) is appropriate.  
The veteran should be given opportunity to 
present evidence and argument on this 
point.  If the case is referred to the 
Chief Benefits Director or the Director, 
Compensation and Pension Service, the 
ultimate outcome should be communicated to 
the veteran.  

6.  If any benefits sought on appeal 
remain denied, the RO should furnish the 
veteran an appropriate supplemental 
statement of the case (SSOC) and allow him 
a reasonable period of time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


